       Case 1:21-cv-00796-RP Document 8-13 Filed 09/15/21 Page 1 of 7
                   THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

____________________________________
                                    §
UNITED STATES OF AMERICA,           §
                                    §
                  Plaintiff,        §
v.                                  §
                                    §   Civil No. 1:21-cv-796
THE STATE OF TEXAS,                 §
                                    §
                  Defendant.        §




                               EXHIBIT 12
             Declaration of Patrice Rachel Torres
         Case 1:21-cv-00796-RP Document 8-13 Filed 09/15/21 Page 2 of 7



                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION


 UNITED STATES OF AMERICA,


                   Plaintiff,

        v.                                          Case No. 1:21-cv-796

 THE STATE OF TEXAS,


                   Defendant.


                    DECLARATION OF PATRICE RACHEL TORRES

       I, Patrice Rachel Torres, make the following declaration pursuant to 28 U.S.C. § 1746 to the

best of my knowledge and belief.

1.     I am currently the Administrator of the Office of Job Corps (OJC), Employment and Training

       Administration (ETA), United States Department of Labor (DOL). I have served in this

       position since April 2021. In my capacity as Administrator, I am responsible for providing

       executive management and oversight of the Job Corps program. Prior to this position, from

       2004 until March 2021, I served in several leadership positions within DOL, including Job

       Corps Budget Director and Associate Administrator with the Wage and Hour Division.

2.     My testimony in this declaration is based upon my personal knowledge of the Job Corps

       Program and information provided to me in my official capacity. I submit this declaration in

       support of the United States’ Emergency Motion for a Temporary Restraining Order or

       Preliminary Injunction in the above-captioned matter.




                                                1
        Case 1:21-cv-00796-RP Document 8-13 Filed 09/15/21 Page 3 of 7



The Job Corps Program

3.    Job Corps is a primarily residential career and education training program authorized under

      Subtitle C of Title I of the Workforce Innovation and Opportunity Act (WIOA), 29 U.S.C. §

      3191, et. seq.

4.    The program assists eligible individuals ages 16 through 24 to complete their high school

      education and provides vocational training designed to help program graduates enter the

      workforce or an apprenticeship, go on to higher education, or join the military.

5.    Job Corps centers are residential facilities that provide enrollees room and board for up to

      three years, basic health care, a living allowance, certain transportation benefits, and career

      transition assistance. Job Corps center operators also offer academic instruction and skills

      training, work-based learning experience, and residential support services.

6.    Since it was first established, Job Corps has trained and educated over two million individuals.

      Job Corps is the largest residential, educational, and career technical training program in the

      nation.

7.    There are 123 Job Corps centers nationwide, with at least one Job Corps center in each of the

      50 states, the District of Columbia, and Puerto Rico.

8.    Ninety-nine centers are operated by private entities under a contract with DOL while 24 are

      operated by the United States Department of Agriculture’s (USDA’s) Forest Service under an

      interagency agreement with DOL (USDA-DOL IAA). DOL’s Office of the Senior

      Procurement Executive, Job Corps Acquisition Services (“JCAS”) awards and administers all

      Job Corps center operations contracts.

9.    Program Managers and Contracting Officer Representatives (“CORs”) in DOL’s Office of

      Job Corps (“OJC”) work alongside JCAS Contracting Officers (“CO”) to oversee contractor

      performance and contract compliance. A JCAS CO works alongside CORs in DOL’s Dallas,


                                                 2
        Case 1:21-cv-00796-RP Document 8-13 Filed 09/15/21 Page 4 of 7



      Texas regional office to award, administer, and oversee performance of 16 Job Corps center

      operations contracts that are under the purview of the Dallas region, which covers parts of

      the South and the Midwest, including those centers in Texas.

Pregnancy-Related Services Through the Job Corps Program

10.   While enrolled, Job Corps participants receive tuition-free housing, meals, a living allowance,

      and career transition assistance after they have completed the program. DOL regulations

      require Job Corps to provide access to basic medical, dental, and mental health care services

      during the program. 20 C.F.R. § 686.530(d).

11.   Job Corps’ Policy and Requirements Handbook (June 15, 2021) (PRH), available at

      https://prh.jobcorps.gov/Pages/Home.aspx, contains the requirements for the operation of

      each Job Corps center. These requirements are incorporated by reference into every contract

      for contractor-operated centers and into the USDA-DOL IAA for the operation of U.S.

      Forest Service centers.

12.   The PRH requires centers to provide basic health services, to include a family planning

      program and pregnancy-related services. PRH § 2.3 R.7. It further requires that centers afford

      students who are pregnant and/or experiencing pregnancy-related medical conditions “the

      same access to medical services, leave, and medical separation as any other student

      experiencing a medical condition.” Id. § 2.3 R.7(b). Centers are required to provide pregnancy-

      related services, including identifying available community health and social resources and

      services and making arrangements for transportation for the purpose of obtaining such

      resources and services. Id. § 2.3 R.7(c)(3).

13.   The PRH requires that “[p]regnancy-related services must include information on the options

      of continuing or terminating the pregnancy.” PRH § 2.3 R.7(d).




                                                     3
        Case 1:21-cv-00796-RP Document 8-13 Filed 09/15/21 Page 5 of 7



14.   Unless a student wishes to rely on a friend or family member, the PRH requires centers to

      provide transportation to and from off-center medical appointments, including medical

      appointments for the purpose of terminating a pregnancy. PRH §§ 2.3 R.7(c)(3), 6.7 R.9(d).

15.   The services described in PRH § 2.3 R.7 are required to be provided for the duration of the

      pregnancy, and abortion-related services are not limited to the period prior to a fetal heartbeat

      being detected.

Implications of S.B. 8 for Job Corps Program Operations in Texas

16.   There are four Job Corps centers located in the state of Texas, each operated by a private

      entity under a contract with DOL (hereinafter “Texas Job Corps Contractors”):

      a. The David L. Carrasco Job Corps Center, operated by Odle Management Group and

          located in El Paso, Texas;

      b. The Gary Job Corps Center, operated by Adams and Associates and located in San

          Marcos, Texas;

      c. The Laredo Job Corps Center, operated by Strategix Management and located in Laredo,

          Texas; and

      d. The North Texas Job Corps Center, operated by Serrato Corporation and located in

          McKinney, Texas.

17.   At full capacity, the four Job Corps centers in Texas have the ability to serve 2,632 students.

      The centers are currently at a reduced capacity due to the COVID-19 pandemic. There are

      currently 626 students enrolled at these four centers, with 303 of these students residing on

      site. Job Corps began virtually enrolling students in May 2021; since May 25, 2021, 244

      students have virtually enrolled at the Texas Job Corps Centers.            Contingent on the

      improvement of COVID-19 pandemic conditions in Texas, these students will transition into




                                                 4
        Case 1:21-cv-00796-RP Document 8-13 Filed 09/15/21 Page 6 of 7



      on-site participation. As a result, the number of students will be steadily increasing over the

      next three months as centers return more students to campus.

18.   In accordance with Job Corps’ requirements, Texas Job Corps Contractors must provide

      counseling on the option of abortion and/or transportation to an abortion to any Job Corps

      enrollees they learn are pregnant.

19.   The four centers in Texas have provided family planning services to over 100 students over

      the past three years, including transportation to access such services. That number likely

      would have been higher had the pandemic not decreased the number of students in the

      program and on site since March 2020.

20.   If pregnancy-related services required under the PRH are unavailable in Texas, Texas Job

      Corps Contractors must locate such services in another state, advise the enrollee of the

      availability of such services, and provide transportation for the student to obtain those

      services, if requested.

21.   To the extent that abortions are unavailable in Texas for students seeking to terminate their

      pregnancies after a fetal heartbeat has been detected, the centers in Texas will need to provide

      transportation for students outside of Texas in order to comply with their obligations under

      the PRH. For the Carrasco Job Corps Center, it will cost between $800 (for car transportation)

      and $2,000 (by air) to transport an enrollee to the nearest, out-of-state abortion provider,

      including labor and transportation costs. For the Gary Job Corps Center, it will cost between

      $335 (by car) and $965 (by air) to transport an enrollee to obtain abortion services; for North

      Texas, between $350 (by car) and $532 (by air); and for Laredo, transportation expenses will

      be approximately $522.




                                                 5
         Case 1:21-cv-00796-RP Document 8-13 Filed 09/15/21 Page 7 of 7



22.    All of the Texas Job Corps Contractors have indicated to DOL that they intend to continue

       complying with their contractual obligations with respect to the provision of abortion-related

       counseling and transportation services.

I declare under penalty of perjury that the foregoing is true and correct to the best of my knowledge.

EXECUTED at Washington, D.C., on this 14th day of September, 2021.




                                                 ________________________
                                                 Patrice Rachel Torres
                                                 Administrator
                                                 Office of Job Corps
                                                 Employment and Training Administration
                                                 U.S. Department of Labor




                                                   6
